DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/10/2022 have been entered. Claims 1-11 remain pending in the application. The amendments overcome the rejections under 35 USC 112(b) of claim 2 set forth in the previous office action mailed on 01/12/2022 but does not address the rejections of claims 9 and 11 which are repeated below.
The claims filed on 05/10/2022 fail to indicate the changes that have been made relative to the immediate prior version of the claims, but will be entered and examined regardless. Future versions of submitted claims should include claim text with markings are require (See 37 CFR 1.121(c) for further information).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 9 recites “the proximal end portion” in line 9 and “the tube” in line 10. There is insufficient antecedent basis for these limitations in the claims. 
	Claim 11 recites “the proximal end portion of the instrument” in line 2. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US 5,408,991).
Regarding claim 1, Iida et al. discloses an instrument (30, FIG 5) configured for performing a surgery (Col 7 lines 36-50. The endoscope is configured with forceps insertion conduit 118 for passage of forceps to perform a surgery) comprising: a distal end portion (Distal end of 31 as viewed in FIG 5); a proximal end portion (32); a tube (Body of endoscope 30 that extends longitudinally) connecting the distal end portion and the proximal end portion (FIG 5); and a fluid fitting (See outline element below) comprising an inlet (43) configured for receiving flow of an irrigating fluid into the instrument (Col 10 line 50 – col 11 line 34) and an outlet (See FIG 15 below) fluidly connected to and opposite of the inlet (FIG 15), the outlet including at least two exits (41a and 41b), the at least two exits completely separated from each other by a wall (See FIG 15 below; in light of the specification of the present invention, the wall of Iida is interpreted as “completely separating” the two exits because is forms independent openings to each exit), one of the at least two exits guiding the flow of the irrigation fluid towards the distal end portion of the instrument (41a leads towards a distal end of the device) and the other of the at least two exits guiding the flow of the irrigation fluid towards the proximal end portion of the instrument (41b leads towards the proximal end of the device, 10 line 42- col 11 line 34).  

    PNG
    media_image1.png
    501
    638
    media_image1.png
    Greyscale

Regarding claim 2, Iida et al. discloses the at least two exits is a first exit (See FIG 15 above) and a second exit (See FIG 15 above), the first exit is configured to allow the irrigating fluid to flow towards the distal end portion of the instrument (Fluid flows from 118, through the first exit, and through 41a towards the distal end, col 10 line 42- col 11 line 34) and the second exit is configured to allow the irrigating fluid to flow towards the proximal end portion of the tube (Fluid flows from 118, through the second exit, and through 41b towards the distal end, col 10 line 42- col 11 line 34).  
Regarding claim 3, Iida et al. discloses a size of the first exit (“M”, FIG 16) is larger than a size of the second exit (“Q”, FIG 16) to enable greater flow towards the distal end portion (Diameter M is greater than diameter Q to allow a larger volume of fluid to travel towards the distal end in order to maintain the desired turbulence throughout the full length for optimal cleaning, col 11 lines 9-34).  
Regarding claim 4, Iida et al. discloses the fluid fitting is connected to a proximal side of the instrument near to the proximal end portion of the instrument (FIG 5 shows the fluid fitting is positioned towards the proximal end portion of the instrument).  
Regarding claim 5, Iida et al. discloses the instrument is further configured for performing neurosurgery (The specification of the present invention does not define structural limitations of what device would be considered “configured for performing neurosurgery” apart from being an endoscope and having forceps at a distal end. The device of Iida is an endoscope and configured for use with forceps inserted through 118, therefore the device is interpreted as being configured for performing neurosurgery).  
Regarding claim 9, Iida et al. discloses a fluid fitting (See FIG 15 above) for coupling an irrigation system (142, col 14 lines 57-65) to an instrument (30, FIG 5) for neurosurgery (The specification of the present invention does not define structural limitations of what device would be considered “configured for performing neurosurgery” apart from being an endoscope and having forceps at a distal end. The device of Iida is an endoscope and configured for use with forceps inserted through 118, therefore the device is interpreted as being configured for performing neurosurgery) comprising: a fitting with a proximal end (44, FIG 16) configured to couple with the irrigation system (FIG 16 shows 44 couples to 142) and a distal end (End connected to 41a,b) configured to couple with the instrument (The distal end couples with instrument 30, FIG 16); an inlet (43) in the proximal end of the fitting configured for receiving flow of an irrigating fluid from the irrigation system into the instrument (Col 10 line 50 – col 11 line 34); an outlet (See FIG 15 above) opposite of and fluidly connected to the inlet (FIG 15), the outlet including a first exit (See FIG 15 above), a second exit (See FIG 15 above) and a wall (See FIG 15 above) dividing the first exit from the second exit so as to completely separate the first exit from the second exit (in light of the specification of the present invention, the wall of Iida is interpreted as “completely separating” the two exits because is forms independent openings to each exit), wherein the first exit is configured to allow the irrigating fluid to flow towards a distal end portion of the instrument (Fluid flows from 118, through the first exit, and through 41a towards the distal end, col 10 line 42- col 11 line 34); and the second exit configured to allow the irrigating fluid to flow towards the proximal end portion of the tube (Fluid flows from 118, through the second exit, and through 41b towards the distal end, col 10 line 42- col 11 line 34).    
Regarding claim 10, Iida et al. discloses a size of the first exit (“M”, FIG 16) is larger than a size of the second exit (“Q”, FIG 16) to enable greater flow towards the distal end portion (Diameter M is greater than diameter Q to allow a larger volume of fluid to travel towards the distal end in order to maintain the desired turbulence throughout the full length for optimal cleaning, col 11 lines 9-34).    
Regarding claim 11, Iida et al. discloses the fitting is connected to a proximal side of the instrument near to the proximal end portion of the instrument (FIG 5 shows the fluid fitting is positioned towards the proximal end portion of the instrument).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 5,408,991) in view of Eastwood et al. (US 2020/0015839).
	Regarding claims 6-8, Iida et al. discloses the invention substantially as claimed, as set forth above for claim 5. Iida et al. further discloses the proximal end of the fluid fitting comprises a treatment tool insertion port (43) connected to a treatment tool insertion channel (42) extending to the distal end of the endoscope.
	Iida et al. does not explicitly disclose a treatment tool positioned within the treatment tool insertion port, specifically wherein the treatment tool is a push rod and the distal end portion includes scissors or forceps configured for performing neurosurgery.
	However, Eastwood et al. discloses an endoscope for performing neurosurgery (FIG 14, paragraphs [0011 and 0136]) wherein a channel of a proximal end of the endoscope comprises a push rod (Paragraph [0126] discloses the treatment tool can be a guillotine knife, scalpel, bipolar coagulation electrode, burr or drill bits, ultrasonic aspirator or scalpel or laser ablation probes. Each of these items is elongate and sufficiently rigid to be pushed, and therefore is interpreted as a push rod) and the distal end portion of the endoscope includes scissors or forceps (Paragraph [0126] discloses grasping forceps or scissors).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the instrument of Iida such that the treatment tool insertion channel comprises a push rod and one of a forceps of scissors configured for performing neurosurgery, as taught by Eastwood et al., for the purpose of providing the endoscope of Iida et al. with a treatment tool for performing a surgery on a target treatment tissue.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 5 that Iida et al. fails to teach at least two exits completely separated from each other by a wall because the “nub” of annotated FIG 15 on page 5 does not completely separate the first suction conduit from the second suction conduit. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “complete separation of the first suction conduit from the second suction conduit”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim requires “the at least two exits completely separated from each other by a wall”, which is taught by Iida et al. because the first and second exits are positioned separately and the wall is configured between the two exits such that the openings are not in contact with one another. In light of the specification of the present invention, which shows a solid material between first and second openings in FIG 4 but does not further elaborate on the term “completely separated” in the disclosure, the configuration of Iida et al. is interpreted as being substantially equivalent. Applicant’s argument that Iida teaches away from the claimed arrangement is not found to be persuasive because the first suction conduit being fluidly connected to the second suction conduit is not pertinent to the question of if Iida discloses “at least two exits completely separated from each other by a wall”. Examiner notes that in the fluid fitting of the present invention, the first suction conduit would also be fluidly connected to the second suction conduit, yet this does not prohibit the two exits from being “completely separated from each other by a wall”. Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771